Citation Nr: 0936095	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board previously remanded this case in November 2006, January 
2008 and April 2009.  The case has since returned to the 
Board for appellate review.

A video conference hearing was held in April 2006, with the 
Veteran sitting at the St. Louis RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In April 2009, the Board remanded the Veteran's claim in 
order to obtain private treatment records and provide the 
Veteran with notice of 38 C.F.R. § 3.310(b).  The AMC sent 
the Veteran a notice letter, also dated in April 2009, 
informing the Veteran that his prior authorization form for 
the identified private treatment records had expired.  The 
letter asked the Veteran to complete and return a new form, 
which was enclosed with the letter.  However, the Veteran 
failed to respond.  In addition, the April 2009 supplemental 
statement of the case (SSOC) provided the Veteran with notice 
of 38 C.F.R. § 3.310(b).  Therefore, the Board finds that its 
remand directives have been substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's congestive heart failure did not manifest 
in service or to a compensable degree within one year 
thereafter and has not been shown to be causally or 
etiologically related to military service or a service-
connected disability.


CONCLUSION OF LAW

Congestive heart failure was not incurred in active service, 
may not be presumed to have been so incurred, and is not 
proximately due to a service- connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in September 2003.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  In 
any event, the Veteran received subsequent notice letters 
which addressed these criteria in January 2007, February 2008 
and April 2009.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and available private treatment records 
pertinent to the years after service.  The Board does note 
that identified private treatment records from Dr. H.T. have 
not been obtained and associated with the claims file.  
However, the Veteran was advised in an April 2009 notice 
letter that his authorization form to obtain those records 
had expired.  The letter asked the Veteran to complete the 
enclosed authorization form and return it to VA so that the 
records could be obtained.  However, the Veteran failed to do 
so.  In this regard, recognition is given to 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c), which state that VA is 
required to make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim for benefits so 
long as he "adequately identifies those records and 
authorizes the Secretary to obtain them."  However, the 
Veteran has the ultimate responsibility to locate and secure 
the records, and VA is under no duty to obtain records for 
which the Veteran has not adequately identified as he cannot 
remain in a passive role.  See Hyatt v. Nicholson, 21 Vet. 
App. 390, 394- 95 (2007); Loving v. Nicholson, 19 Vet. App. 
96, 102 (2005).  Indeed, the Court has long-held that the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. 
Nicholson, 19 Vet. App. 171, 180 (2005).  Here, as was noted 
above, the Veteran did not provide the identified records or 
an updated authorization form and therefore, the VA was 
unable to obtain those records.  Thus, in light of the fact 
that there is no indication on the record that the Veteran 
has additional information to submit, no further development 
in regard to this matter is deemed warranted.  See 38 C.F.R. 
§ 3.159(d) (2008); Wood at 193.

Additionally, the Veteran was afforded VA examinations in 
October 2003 and June 2007.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, 
although the October 2003 VA examiner did not have the 
Veteran's claims file available for review, he did have 
access to the Veteran's VAMC treatment records.  In any 
event, the Board remanded the case in November 2006 in order 
to afford the Veteran a new VA examination.  The Veteran 
underwent such an examination in June 2007.  The Board finds 
that the VA opinion obtained in June 2007 is adequate, as it 
is predicated on a full reading of the available private and 
VA medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, to include 
the March 2004 letter from the Veteran's treating physician 
and the statements of the Veteran, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
arteriosclerosis and cardiovascular-renal disease, may also 
be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
congestive heart failure.  The Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of a heart disorder.  In fact, on his September 
1967 separation examination, the Veteran's heart and chest 
were noted to be clinically normal, and on his Report of 
Medical History, he denied having any pain or pressure in the 
chest; or palpitation or pounding of the heart.  Moreover, 
the medical evidence of record does not show that the Veteran 
sought treatment for a heart disorder immediately following 
his period of service or for many years thereafter.  
Therefore, the Board finds that a heart disorder did not 
manifest during service or for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a Veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that congestive 
heart failure manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's current congestive heart failure to the 
his military service.  However, the Veteran has not alleged 
that his congestive heart failure is directly related to 
service, as he has instead claimed that it is secondary to 
his service-connected diabetes mellitus, type II.  Therefore, 
the Board finds that congestive heart failure did not 
manifest during service or within one year thereafter, and 
has not been shown to be causally or etiologically to an 
event, disease, or injury in service.

As to the Veteran's claim that his congestive heart failure 
is related to his service-connected diabetes mellitus, type 
II, the Board notes that secondary service connection 
requires (1) medical evidence of a current disability; (2) a 
service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  In this case, the Veteran has a current 
diagnosis of congestive heart failure and he is service-
connected for diabetes mellitus, type II; therefore, Wallin 
elements one and two have been satisfied.

However, in considering all of the evidence under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for congestive 
heart failure on a secondary basis, because the more 
probative evidence of record does not reflect a nexus between 
the Veteran's service-connected diabetes mellitus, type II 
and his current congestive heart failure.  In this regard, 
there is some conflicting evidence of record.

The Veteran was afforded a VA examination in October 2003.  
The examiner noted that the Veteran had a history of 
congestive heart failure, but with no known history of any 
carotid artery stenosis.  Also, prior laboratories indicated 
renal function was well preserved.  He stated that 
cardiovascular disease with blockages or the coronary 
arteries or myocardial infarction could be related to 
diabetes mellitus.  Thus, it was the opinion of the examiner 
that the Veteran's congestive heart failure was not at least 
as likely as not related to his diabetes mellitus.  The 
examiner explained that although the Veteran had congestive 
heart failure, it was not related to small arterial disease, 
such as coronary artery stenosis or renal insufficiency 
and/or renal failure, all of which would be related to small 
vascular disease, which is attributable to diabetes mellitus.  
Therefore, he reiterated that the Veteran's congestive heart 
failure was not at least as likely as not related to his 
diabetes mellitus.

However, the Board notes that at the October 2003 VA 
examination, the Veteran's claims file was not available.  
Although the probative value of a medical opinion comes from 
whether it is factually accurate and fully articulated, as 
well as whether sound reasoning for the conclusion is 
provided; not the mere fact that the claims file was 
reviewed, see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Board finds that in this case, as was stated in 
the Board's November 2006 remand, this opinion is not 
adequate.  In this regard, although the examiner was able to 
review some of the Veteran's VA medical history which had 
been stored electronically, most of the evidence of record 
related to the Veteran's heart consists of private medical 
records beginning in 1992.  It is essential in an examination 
that a disability is reviewed in relation to its history.  
38 C.F.R. § 4.1.  Therefore, because the October 2003 VA 
examiner only referenced VA treatment records dating back to 
2001, it is likely that he did not consider almost 10 years 
of relevant medical evidence when he provided his medical 
opinion.  Therefore, the Board finds that the October 2003 VA 
examination is of little probative value.  

In March 2004, one of the Veteran's VAMC treating physicians, 
Dr. W. also provided a medical opinion.  Dr. W. stated that 
the Veteran was under his care and had a history of diabetes 
and caridomyopathy.  He continued that diabetes was a risk 
factor for heart disease, and the Veteran's cardiomyopathy 
may be due to diabetes.  

The Board also finds that the March 2004 opinion from Dr. W. 
is also of low probative value.  In this regard, the letter 
does not reflect that Dr. W. reviewed the Veteran's claims 
file or any of his relevant treatment records.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  Although he stated that 
he was treating the Veteran and that he had a history of 
diabetes and cardiomyopathy, he did not provide any 
supporting rationale for his opinion.  Further, even though 
he stated that diabetes was a risk factor for heart disease, 
and that the Veteran's cardiomyopathy "may" be due to 
diabetes, it is well established that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the Veteran 
"may have been having some symptoms of his multiple 
sclerosis for many years prior to the date of diagnosis" was 
insufficient to award service connection); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease was "too general and inconclusive" 
to support an award of service connection).  Applicable 
regulations also provide that a finding of service connection 
may not be based on a resort to speculation or a remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  Accordingly, the 
Board finds that the March 2004 medical opinion is 
speculative in nature, and as such, it is not a probative 
medical opinion.

The Veteran was also afforded a VA examination in June 2007.  
At that examination, the examiner reviewed the claims file, 
noted the Veteran's medical and family history, and performed 
a physical examination of the Veteran.  He then stated that 
the Veteran had evidence-diagnosis of non-ischemic dilated 
cardiomyopathy.  He stated that it was difficult to precisely 
determine the onset of this condition or when it was document 
for the first time.  He continued that he did not have 
objective lab data on the Veteran to see when exactly his 
type II diabetes mellitus was documented.  However, he did 
note that diabetes mellitus could temporarily aggravate 
congestive heart failure, and could cause small vessel 
disease which could not be detected by coronary angiography.  
Nonetheless, he stated that he could not connect the 
Veteran's abnormal cardiac findings and symptoms to his 
diabetes mellitus on the basis of the information available 
to him.  The Veteran did have a background of significant 
ethanol intake which may have been a more important factor as 
a cause of his non-ischemic dilated cardiomyopathy 
considering the Veteran's own history.  He continued that 
what he saw in the claims folder was a coronary angiography 
done as far back as 1991, which showed no blockage at that 
time, but according to the Veteran an echo done showed 
evidence of congestive heart failure.  The examiner stated 
that this told him that dilated cardiomyopathy was an 
independent finding and it was too soon for diabetes mellitus 
to have caused it at that time.  Therefore, in his opinion, 
the heart disease documented did not seem to appear related 
diabetes mellitus, or was less likely to be related to 
diabetes mellitus.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Furthermore, the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994).

In this regard, as was explained above, the Board finds the 
June 2007 VA opinion to be of greater probative value and 
persuasiveness than the March 2004 medical opinion and the 
October 2003 VA examiner's opinion.  In this regard, the June 
2007 VA examiner reviewed the Veteran's claims file, to 
include his VAMC and private treatment records, and provided 
an opinion based on these records, in conjunction with the 
Veteran's statements and his physical findings.  On the other 
hand, the October 2003 VA examiner and the March 2004 VA 
treating physician did not review the Veteran's claims file, 
and there is no indication that they reviewed the Veteran's 
relevant private treatment records.  Furthermore, the March 
2004 opinion was speculative and did not provide any other 
supporting rationale for this conclusion.  Therefore, the 
Board finds that the June 2007 VA opinion is the most 
probative medical opinion of record, and as such concludes 
that the Veteran's congestive heart failure was not caused or 
aggravated by his service-connected diabetes mellitus, type 
II.

Although the Veteran may sincerely believe that his 
congestive heart failure was caused by his service-connected 
diabetes mellitus, the Veteran, as a lay person, is not 
competent to testify as to matters of medical causation or 
diagnosis.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

In summary, the Board finds that congestive heart failure was 
not diagnosed in service or for many years thereafter, and 
the more probative medical evidence of record shows that the 
Veteran's current congestive heart failure is not causally 
related to or aggravated by his service-connected diabetes 
mellitus, type II.  For the reasons and bases discussed 
above, the Board has concluded that the negative evidence in 
this case outweighs the evidence in favor of the Veteran's 
claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for congestive heart failure, to include as 
secondary to service-connected diabetes mellitus, type II.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for congestive heart failure is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


ORDER

Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
diabetes mellitus, type II, is denied.



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


